DETAILED ACTION
This action is in response to the amendment filed on 08/04/22.
Claims 21-40 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22, 25-29, 32-26 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Milliman et al. (5,865,361), for the same reasons as set forth in the previous non final rejection mailed on 05/09/22.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 30 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milliman et al. (5,865,361) in view of McGuckin, Jr. et al. (2002/0143346), for the same reasons as set forth in the previous rejection mailed on 05/09/22.
Response to Arguments
Applicant' arguments filed 08/04/22 have been fully considered but they are not persuasive. Applicant contends wherein in Milliman, the firing member and the firing bar are not operably coupled at an interface location. Rather, the axial drive assembly 212 is a unitary structure.  
	However, examiner asserts that claims are given their broadest reasonableinterpretation consistent with the specification. In this instance, the claims merelydisclose wherein the firing bar is operably coupled to said firing member at an interface location. The broad limitation of “operably coupled” does not require nor limit both components, the firing bar and the firing member, to be formed of different materials and separately by different processes, then after attached together, but merely requires them to be connected togetherr. The broad limitation neither specify any structural component to removably connect both components. The fact that Milliman discloses a unitary structure does not exclude the firing bar and the firing member to be formed separately and coupled together by known techniques such as welding. Milliman firing bar 212 is considered to be operably coupled, linked or connected, to the firing member at a distal portion of the bar.
	For the reasons above, the grounds of rejections are deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731